Superior Court
                                           of the
                                   State of Delaware

Jan R. Jurden                                                Leonard L. Williams Justice Center
President Judge                                              500 North King Street, Suite 10400
                                                             Wilmington, Delaware 19801-3733
                                                             Telephone (302) 255-0654




                                   December 9, 2022

Patrick F. Croll
SBI# 214906
James T. Vaugh Correction Center
1181 Paddock Road
Smyrna, DE 19977

RE: State v. Patrick F. Croll, ID Nos. 0801001836, 0803007023

Dear Mr. Croll:

      The Court is in receipt of your “Motion for Fines & Restitution Collections”
(“Motion”) filed November 17, 2022.1 In your Motion, you ask the Court to “drop
or add a month to [your] work release.”2 You cite Superior Court Criminal Rule
32.1(b) as the basis for this request.3 For the reasons that follow, your Motion is
DENIED.
Rule 32.1(b) states:

       (b) Modification of Partial Confinement. The requirements of
       subdivision (a) of this rule shall apply before the terms or conditions of
       partial confinement or probation can be modified, unless the relief to
       be granted to the person on partial confinement or probation upon the
       person’s request or the court’ own motion is favorable to the person,
       and the attorney general, after having been given notice of the proposed
       relief and a reasonable opportunity to object, has not objected. An
       extension of the term of partial confinement or probation is not
       favorable to the person for the purposes of this rule.4


1
  Case No. 0801001836, D.I. 118; Case No. 0803007023, D.I. 112.
2
  Case No. 0801001836, D.I. 118; Case No. 0803007023, D.I. 112.
3
  Case No. 0801001836, D.I. 118; Case No. 0803007023, D.I. 112.
4
  Super. Ct. Crim. R. 32.1(b).
Subdivision (b), which you cite in your Motion, requires that the elements of
subsection (a), must be met before the Court may consider modification of partial
confinement or probation. Subdivision (a), on the other hand, provides the due
process rights afforded to an individual who is “taken into or held in custody on the
grounds that the person has violated a condition of partial confinement or
probation.”5 Neither of these subdivisions apply in your case.

You have filed numerous motions for modification or reduction of your sentence, all
of which have been denied.6 Your instant Motion, although not styled as such, is a
motion for modification. As such, it appears to be your sixth request to modify your
sentence and is therefore barred as repetitive. In addition, the Superior Court rules
prohibit the filing of miscellaneous motions.7

The sentence is appropriate for all the reasons stated at the time of sentencing.
Therefore, your Motion for Modification of Sentence is DENIED.

       IT IS SO ORDERED.

                                                   Very truly yours,

                                                   /s/ Jan R. Jurden

                                                   Jan R. Jurden
                                                   President Judge
JRJ:ems
cc: Prothonotary
      Gregory E. Smith, DAG




5
  Super. Ct. Crim. R. 32.1(b); Young v. State, 2014 WL 637059, at *1 (Del. 2014).
6
  Case No. 0801001836 – D.I. 80 (Jan. 1, 2014), D.I. 81 (Feb. 18, 2014); D.I. 103 (Dec. 21,
2017), D.I. 104 (Jan. 22, 2018); D.I. 105 (Nov. 19, 2018), D.I. 109 (Feb. 18, 2019); D.I. 110
(Dec. 31, 2019), D.I. 111 (Jan. 21, 2020); D.I. 116 (Dec. 27, 2021), D.I. 117, (Feb. 7, 2022).
Case No. 0803007023 – D.I. 80 (Jan. 1, 2014), D.I. 81 (Feb. 18, 2014); D.I. 97 (Dec. 21, 2017),
D.I. 98 (Jan. 22, 2018); D.I. 99 (Nov. 19, 2018), D.I. 103 (Feb. 18, 2019); D.I. 104 (Dec. 31,
2019), D.I. 105 (Jan. 21, 2020); D.I. 110 (Dec. 27, 2021), D.I. 111, (Feb. 7, 2022).
7
  See State v. Walls, 2018 WL 3689287, at *1 n.4 (Del. Super. July 31, 2018) (quoting Alley v.
State, 2016 WL 3563490, at *1 n.4 (Del. June 21, 2016).
                                                 2